DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 6/15/21 has been entered.  Claim 33 is amended.  It is noted that the status identifiers for claims 34- 49 should read as (previously presented) instead of as (new) because applicant has not amended claims 34- 49.  See Remarks filed 6/15/21 indicating that only claim 33 is amended.  Claims 33- 49 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 6/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number(s) Patent No. 10,292,806 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 33- 49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the at least two surface textures comprise a first surface texture having a smaller pitch than a second surface texture, the first surface texture being disposed on the second surface texture to form a hierarchical structure on the substrate,


the first surface texture is configured to contact water present on the tissue and form a first interface; and
a part of the second surface texture is configured to contact a surface of the tissue and form a second interface;
wherein the interfaces have a sessile drop contact hysteresis angle of at least 5 degrees.
The closest cited prior art references are Jennissen, H.P. and S. Luers, “Lotus-Effect and inverse Lotus-Effect in connection with extremely rough titanium surface” Materialwissenschaft und Werkstofftechnik 41.12 (2010) (hereinafter “Jennissen”) in view of Luers et al. (US Pub. No. 2010/0168854 A1) and Bhushan et al. (US Pub. No. 2010/0028604 A1).  
Jennissen in view of Luers discloses a hierarchical structure in that a surface includes two different scaled surface textures but does not disclose a first surface texture having a smaller pitch than a second surface texture, the first surface texture being disposed on the second surface texture.  Additionally, Jennissen in view of Luers only discloses ex-vivo, non-living host derived water and lipids forming interfaces with the surfaces.  Bhushan discloses a first surface texture having a smaller pitch than a second surface texture, the first surface texture being disposed on the second surface texture, but Bhushan is a non-analogous art reference that discloses providing surfaces for self-cleaning windows, windshields and textiles and does not teach or suggest implanting the surfaces in living tissue nor forming interfaces with living host tissue 
See applicant’s Remarks, filed 6/15/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771